~~~
NATIONAL
ARCHIVES
                                                                             June 8, 2018

   Frederick M Oberlander, Esq.
   28 Sycamore Lane (Box 1870)
   Montauk, New York, 10001

   Mr. Oberlander,
            You requested information concerning three cases, 98-CR-1069, 98-CR-1101 and 98-CR 1102
   retired to the National Archives and Records Administration, Lee's Summit Federal Record Center from
   the U.S. District Court for the Eastern District of New York.
            Cases 98-CR-1069, 98-CR-1101and98-CRl 102 were retired to the National Archives from the
   U.S. District Court in Box 29 of Accession Number K021-04-0156-NY2 in August of 2004. Accession
   Number K021-04-0156-NY2 was not sealed "whole box reference only". These cases were immediately
   available to the public. If records are retired to the Lee's Summit Record Center as whole box reference
   only they are not available to the public from the National Archives and the entire box is returned to the
   District Court upon request of the court.
            Our records show an entire copy of case 98-CR-1069 was requested by a member of the public on
   July 12, 201 l. This case was also requested to be sent back to the court on September, 21, 2012 and return
   to the Lee's Summit Records Center in December of2012. The court again requested the file be sent to
   them on March 19, 2015 and has not yet been returned to the Lee's Summit Records Center.
            Our records show case 98-CR-1101 was requested by the court on June 23, 2010 and has i:iot yet
   been returned to the Lee's Summit Federal Records Center.
            Our records show that an entire copy of case 98-CR-1102 was requested by a member of the
   public on December 20, 2011, December 29, 2011, February 15, 2012 (certified), April 2, 2012 and May
   6, 2016. A Pre-Selected package, which includes the Judgement, Commitment or Probation/Commitment
   Order or Sentence and the Indictment, was requested by a member of the public on October 12, 2012.

   If you need additional information please contact me.

   Thank You,




     ~   ~
          er                   ·~~
        rv · ry A re h"1ves S pec1a:
                               (_ . .1st ·
   National Archives and Records Administration
   Lee's Summit Federal Records Center
   200 Space Center Drive
   Lee's Summit, MO 64064
   PH: 816-268-8140




NATIONAL ARCHIVES        and
RECORDS ADMINISTRATION

200 SPACE CENTER DRIVE
LEE'S SUMMIT MO 64064-1182
    www. arch Ives.gov
